      Case 2:18-cv-09702-EEF-KWR Document 79 Filed 08/17/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


KIM WILLIAMS BAYER                                                             CIVIL ACTION

VERSUS                                                                         NO. 18-9702

UNUM LIFE INSURANCE COMPANY OF AMERICA,                                        SECTION "L" (4)
ET AL.


                                              ORDER

       Having reviewed the briefing on Plaintiff’s application for attorney’s fees and costs and

the Magistrate Judge’s Report and Recommendation, R. Doc. 76, the Court approves the Report

and Recommendation and adopts it as its opinion herein. Accordingly,

       IT IS ORDERED that Plaintiff’s application for attorney’s fees, R. Doc. 64, is

GRANTED and that Plaintiff is awarded attorney’s fees in the amount of $159,947.00.

       IT IS FURTHER ORDERED that Plaintiff’s application for costs is DENIED.

       IT IS FURTHER ORDERED that Defendant Unum Life Insurance Company of America

shall satisfy its obligation to Plaintiff no later than twenty-one (21) days after this Order.



       New Orleans, Louisiana, this 17th day of August, 2021.



                                                             ________________________________
                                                             UNITED STATES DISTRICT JUDGE
